Citation Nr: 1417310	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  05-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from December 1971 to November 1974 and from August 1976 to August 1978.

In August 2002, the RO denied the appellant's claim of entitlement to service connection for multiple sclerosis.  In January 2007, the Board of Veterans' Appeals (Board) confirmed and continued that decision.  Following the issuance of that action, the appellant appealed that action to the United States Court of Appeals for Veterans Claims, hereinafter the Court.

Upon review, in October 2008, the Court vacated the Board's January 2007 decision and remanded the matter to the Board for proceedings consistent with the Court's decision.  In January 2010, the Board remanded the case for additional development of the record.  Following the requested development, the RO confirmed and continued the denial of entitlement to service connection for multiple sclerosis.  Thereafter, the case was returned to the Board for further appellate action.

The Board then issued a Decision on the merits of the appellant's claim in March 2011.  Once again, the Board denied the appellant's claim for benefits, and, once again, the appellant appealed to the Court for review.  Subsequently the VA and the appellant's representative submitted to the Court a Joint Motion for Remand in which the parties requested that the Court vacate and remand the Board's Decision.  The Court adopted the Joint Motion for Remand and issued an Order enacted the Joint Motion in November 2012.  The claim has since been returned to the Board for further action.  

Following issuance of the most recent supplemental statement of the case, VA treatment records from Montana Healthcare were added to the claims file.  In December 2013, the Veteran's representative waived agency of original jurisdiction review of this evidence.  See 38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board finds that adjudication of the current appeal may go forward without first remanding the appeal for AOJ review of this new evidence.  


FINDING OF FACT

The most probative evidence of record is against finding that multiple sclerosis was present in service; that current multiple sclerosis is related to service, including the claimed exposure to Agent Orange; that multiple sclerosis manifested itself to a compensable degree within seven years following the appellant's separation from his second period of active duty; or that multiple sclerosis was caused or aggravated by an already service connected disability.


CONCLUSION OF LAW

Multiple sclerosis was not incurred or aggravated during military service, may not be presumed to have been so incurred, and was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has come before the Board asking that service connection be granted for multiple sclerosis.  The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claim Assistance Act of 2000 (VCAA) - 
Duties to Notify and Assist

Prior to consideration of the merits of the appellant's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for multiple sclerosis.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  After reviewing the record, the Board finds that VA has met that duty.

Under 38 U.S.C.A. § 5102 (West 2002 & Supp. 2013), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability; and the effective date of any disability benefits.  The appellant must also be notified to submit all evidence in his possession, what specific evidence he is to provide, and what evidence VA will attempt to obtain.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).

Initially, the Board's notes that the January 2007 decision contained an extensive discussion of the requirements imposed by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), regarding VA's duty to notify and assist the Appellant.  See the Board's January 2007 decision, pages 3-6.  The Board concluded that VA's duties to notify and assist the appellant under the VCAA were satisfied.

The two Court actions noted in the Introduction did not identify any defect in either the Board's January 2007 or the March 2011 decision regarding the notification provisions of the VCAA.  Nor did the parties or the Court itself identify any deficiencies with respect to VCAA notice compliance on the part of VA.  The reasons for vacatur were the Board's failure to provide the appellant with a VA examination, to obtain his Social Security Administration (SSA) records, and conflicting interpretation of statements provided by the appellant's spouse.  In this case, neither party raised any concerns about the VCAA nor did the Court.

Although the Court's October 2008 Order, along with the Order issued in November 2012, serves to vacate the Board's January 2007 decision and the Board's March 2011 decision, insofar as they denied service connection for multiple sclerosis, the Board's prior discussions nonetheless remain a matter of record, and one which was clearly provided to the appellant.  Examination of those Board decisions reveals that the Board clearly articulated the VCAA's notification requirements to the appellant.  In other words, through the Board's January 2007 and March 2011 denials, the appellant has already had an extensive advisement of the VCAA's duty to notify.  Given the Court's injunction against piecemeal litigation, the Board is confident that the notification portions of the VCAA are not an issue in this case.  That is, the Board believes that the law of the case is that there are no VCAA notification defects which have been raised by the appellant and which need be addressed by the Board.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (holding that under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

Accordingly, the Board should be able to proceed to the duty to assist provisions of the VCAA without any further discussion of the notice provision.

However, if the Board does have an obligation to further discuss the VCAA notice provision, it finds that there is no issue as to whether the appellant was provided an appropriate application form or issue as to whether the claimant has veteran status.

Next, the Board finds that written notice provided in September 2001, prior to the appealed from rating decision, along with the letters in February, August, and December 2004 and March 2005 fulfills the provisions of 38 U.S.C.A. § 5103(a), save for a failure to provide notice of the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  In March 2010, that omission was corrected, when, pursuant to the Board's January 2010 remand, the RO sent the appellant an additional notice of its duties to notify and assist the appellant in the development of his claim.

While notice that fulfills all the provisions of 38 U.S.C.A. § 5103(a) was not provided until May 2010, the Board finds that this error is harmless because after providing the appellant the required notice the case was thereafter readjudicated in the December 2010 supplemental statement of the case.  Such a sequence of events effectively cures that timing problem.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the Board remand, the two Court decisions, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Following notice to the appellant, VA has also secured or ensured the presence of all available pertinent evidence and conducted all appropriate development.  In this regard, the record includes the appellant's service medical records and all available and identified post-service medical records, including medical records from Central Montana Hospital, S. Wayne Downs, M.D. and Dr. Jordon from the Great Falls Clinic, Bruce D. Bellin, M.D., Pearl Vision Center, University of Utah Hospital, Dennis W. Dietrich, M.D., Dr. J. Richard Baringer, Associated Regional & University Pathologists, Richard McMaster, D.O., David S. Ascher, M.D., and the Salt Lake City and Montana VA Medical Centers.  The Board also notes that in full compliance with the January 2010 remand instructions VA also obtained and associated with the record the appellant's records from the SSA.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  Moreover, as a result of the Court's vacatur and request by the Board, in a letter issued in January 2013, additional VA records from the VA Montana Healthcare facility have been submitted and included in the record for review.  

Additionally, while the appellant reported that he was treated at the Ft. Harrison VA Medical Center and Jordon Eye Clinic, in September 2003 the RO was notified that his Ft. Harrison treatment records had been transferred to the Salt Lake City VA Medical Center and in July 2000, the Jordon Eye Clinic notified VA that his records had been at the Great Falls Clinic.  Thereafter, those records were obtained by VA when it obtained his other records from the above two locations.

Likewise, while the appellant notified VA that he received treatment from Dr. Paul Miraglia, Sturgis Hospital, and Benefits Hospital East, the RO was notified by these facilities that they did not have treatment records of the appellant.  See statements received by the RO in July 2001, March 2004, and August 2004.  Similarly, in May 2004, the RO received back its letters that requested the appellant's treatment records from NRMC Branch Clinic because it had the wrong address.  And, in August 2004 and again in December 2004, the appellant was notified by the RO of the above information regarding which records were obtained and which were not.  Accordingly, VA adjudication of the claim may go forward without a subsequent request for these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").

In June 2010, the appellant was examined by VA to determine the etiology of his multiple sclerosis, and in December 2010, the VA examiner performed an additional review of the appellant's claims file due to the receipt of additional evidence.  The VA examination reports show that the examiner reviewed the appellant's medical history, including his service treatment records, interviewed and examined the claimant, documented his current medical conditions, reviewed pertinent medical research, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination and file review were both adequate for adjudication purposes and substantially complied with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries, supra; Dyment, supra.

During the course of the appeal, including on the VA Form 9 completed by the appellant in February 2005, the RO offered the appellant an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has not accepted that offer to provide testimony at a hearing.  Nevertheless, the Board notes that the appellant, through his attorney, has most recently provided an opinion from a private nurse concerning the etiology of the appellant's multiple sclerosis.  A copy of that opinion is of record.

In summary, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

II.  Laws, Facts, and Discussion

The appellant contends that his current multiple sclerosis had its onset during service, was caused by events during service, or manifested within an applicable time period after service for presumptive service connection.  In this regard, he states that an in-service motorcycle accident and exposure to the herbicide, Agent Orange, contributed to his multiple sclerosis.  He reports that he had failing vision during service, that he suffered other symptoms attributable to multiple sclerosis during the presumptive period.  Therefore, he maintains that service connection is warranted. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2013).  However, service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2013).  Furthermore, other organic disease of the nervous system may be presumed to have been incurred in service if manifested to a degree of ten percent or more within one year of the date of separation from service and multiple sclerosis may be presumed to have been incurred in service if manifested to a degree of ten percent or more within seven years of the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310 (2006) and (2013).  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 have been amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the appellant's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307 (2013).  For these Vietnam War veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) (but including adult fibrosarcoma, dermato fibrosarcoma protuberans, malignant fibrous histiocytoma, Liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), Rhabdomyosarcoma, Ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma).  38 C.F.R. § 3.309(e).  

In this regard, note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  Id.

Initially, the Board acknowledges that the appellant is competent to give testimony about what he experienced.  In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, he is competent to report his that he has had visual impairment since service but, as a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a) (2013).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a) (2013).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002). 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, the record contains negative opinions provided by VA health care providers.  The Board notes that the VA examiners who provided the opinions contained in the claims folders have not been equivocal.  Rather, the reviewers were very specific and direct in the opinions that were provided.  Based on the clarity and specificity provided in the opinions, the VA reviewers' opinions do not appear speculative or without foundation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2013) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  The Board would further point out that while there are negative medical opinions of record that do not etiologically link the appellant's multiple sclerosis with his military service or any incident therein, there are no positive medical opinions that provide contrary assertions.  The Board acknowledges the statements provided by the appellant.  However, in comparison to the medical opinions provided, the appellant did not support his assertions with any kind of clinical evidence, supporting documents, or even a discussion of the facts.  As such, the Board finds that the "opinions" provided by the appellant lack probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

Alternatively, as previously reported, medical experts have fairly considered all the evidence and their opinions may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiners' opinions on which it bases its determination that service connection for multiple sclerosis is not warranted.  In other words, the Board attaches the most significant probative value to the VA opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

As to service incurrence under 38 C.F.R. § 3.303(a) (2013), as noted above, the Board finds that the appellant is competent and credible to report on observable symptoms, such as blurred vision and pain, which symptoms were later attributable to his multiple sclerosis.  Moreover, service medical records show the appellant's complaints and/or treatment for conjunctivitis in January 1974, tingling when urinating in 1976 attributed to urethritis, and low back problems following 1977 motor vehicle accidents in which he fractured his L2 vertebrae.  However, the November 1974 and August 1976 enlistment examinations as well as the June 1978 separation examination along with the other records are otherwise negative for complaint of or finding of numbness, tingling, vision problems, or any treatment for or notation of multiple sclerosis or symptoms later competently attributed to multiple sclerosis.  

Even though the above symptoms have been medically linked with other diseases, disorders, and disabilities, the appellant, along with his wife, friends, and representative has averred that these symptoms were prodromas of multiple sclerosis.  Yet, none of these individuals has offered a competent basis for knowing that these complained of conditions were in actuality multiple sclerosis symptoms.  While the statements which purport to establish that the appellant manifested symptoms during service or within seven years after his discharge from service may be deemed competent lay evidence as to the subjective experiences.  However, the statements provided by the appellant, his wife, his friends, and his representative are all an exercise of medical judgment which these individuals are not competent to offer.  Accordingly, entitlement to service connection for multiple sclerosis based on in-service incurrence must be denied despite the fact that the appellant's service treatment records document complaints and treatment for conjunctivitis, tingling when urinating, and low back problems.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

Moreover, with respect to the statements provided by the appellant and his witnesses, these hypotheses are the only opinions addressing whether the appellant now suffers from multiple sclerosis that was due to or caused by or the result of his military service or some incident within that service.  Yet, in each case, the statements were very generalized.  The Board finds that the generalized statements are too general in nature to provide the necessary evidence to show that the appellant now has the purported condition that resulted from his military service and any incident that may have occurred therein or a service-connected disorder.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

In determining whether evidence is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case). 

Based upon a comprehensive review of the evidence, the Board finds the statements provided by the appellant, his spouse, his friends, and the representative as to when the appellant began experiencing manifestations of multiple sclerosis, whether it be while he was in service or within at least seven years of his separation from active service are not credible due to bias, interest, or inconsistency.  In each instance, there is no indication from the record how each of these individuals "knew" that the manifestations that they were observing were a symptom of multiple sclerosis.  There is nothing contained in the record that would indicate or suggest that when, for example, the appellant's wife first observed a manifestation of multiple sclerosis that she immediately knew that the appellant was developing multiple sclerosis or why she knew this "fact."  As such, the lay statements provided in support of the appellant's claim are found to have no probative value. 

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that post-service the record shows the appellant complaints and treatment for vision problems at Pearle Vision Center in October 1993, the first medical diagnosis of multiple sclerosis is not found until 1994.  Specifically, in a January 1994 treatment record and a letter from Dr. Downs at the Great Falls Clinic it was opined that the most likely etiology for the appellant's optic neuropathy is that it is "the first manifestation of multiple sclerosis."  In February 1994, Dr. Downs thereafter opined that, while you could not really diagnose multiple sclerosis from a single episode, "there is very little doubt that this is what he has" given his magnetic resonance imaging evaluation (MRI).  On the other hand, Dr. Dietrich opined, in February 1995, that the appellant did not have a diagnosis of multiple sclerosis at this time.

Nonetheless, subsequent medical records show the appellant's complaints and/or treatment for optic neuropathy and/or numbness/tingling in the extremities and/or the face which, starting in approximately 1999, that were attributed to his multiple sclerosis.  See VA treatment records dated from June 1996 to December 2004; MRI dated in May 1999; treatment records from the University of Utah Hospital dated in August 1995; and records from Dr. Bellin, dated in April 2001 and June 2002.  In this regard, a July 1997 letter from the appellant's VA physician reported that eye examinations conducted in August 1996 and July 1997 showed him to be legally blind and included the opinion that his blindness was permanent.

Lay statements associated with the appellant's March 2001 application for SSA disability benefits tend to corroborate a finding that multiple sclerosis was first manifested in the mid-1990's.  Indeed, W. P. H., the appellant's uncle; T. A., a friend of 27 years; and L. W., another friend who sees the appellant weekly, indicate that the appellant's multiple sclerosis, including associated blindness, was initially manifested in 1995 or 1996.  

As to the origins of the optic neuropathy, in an August 1995 clinical note from the University of Utah Hospital, VA treatment records starting in October 1999, and in statements to VA, the appellant reported the he believed that his vision problems, which started in September 1993, were caused by getting the insecticide Lindane in his right eye.

As to the origins of the numbness/tingling, at the February 1998 VA examination it was opined that the appellant had back pain and foot numbness as the result of a fractured L2 vertebrate that he sustained in a 1977 motorcycle accident.  At the February 2000 VA examination, it was opined that the hypoesthesia and numbness subjectively experienced in the right lower extremity could be secondary to involvement of the spinal cord by multiple sclerosis, as well as due to degenerative joint disease, degenerative disc disease, spinal stenosis or facet hypertrophy, and nerve root impingement.  The examiner went on to say as follows:

Overall, there has been gradual progression of his back complaints, gradual progression of the impairment secondary to this, and also superimposed possibility of multiple sclerosis aggravating his service connected condition of the lumbosacral spine.

As to when the appellant first started having problems attributable to multiple sclerosis and/or when he first was diagnosed with multiple sclerosis, in April 2001 the appellant notified Dr. Bellin that he began losing his central vision seven years ago (i.e., in 1994) and in a May 2001 SSA disability decision it was reported that the appellant had been disabled since January 2001 because of optic atrophy due to multiple sclerosis.

Moreover, the record is devoid of any medical opinion linking the appellant's post-service multiple sclerosis with his military service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service-connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, at the June and December 2010 VA examinations conducted for the express purpose of ascertaining whether the appellant's multiple sclerosis with caused by his military service it was opined that it was not.  Specifically, after a claims file review, the VA examiner opined that it was not at least as likely as not that the appellant's multiple sclerosis was incurred in or was otherwise the result of service.  In so concluding, the VA examiner was unable to locate any signs or signals of multiple sclerosis prior to 1993.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the appellant's, his wife's, and his representative's assertions that the claimant's multiple sclerosis was caused by his military service, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special equipment and testing is required to diagnose it and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his multiple sclerosis was caused by service are not competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Moreover, the Board finds more competent and credible the opinion by the 2010 VA examiner that his multiple sclerosis was not caused by his military service than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board finds that service connection for multiple sclerosis is not warranted based on the initial documentation of the disability after service because the weight of the most probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) (2013); Rabideau, supra.

As to service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b) (2013), the Board finds that the length of time between the appellant's separation from his second period of active duty in 1978 and the first complaints and/or treatment for the earliest manifestations of symptoms competently attributed to multiple sclerosis in 1993 and 1994 to be compelling evidence against finding continuity.  Put another way, the at least 15 year gap between the appellant's discharge from his second period of active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed. R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).

In this regard, the Board acknowledges, as it did above, that the appellant is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with shortness of breath since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the appellant's wife, friends, and representative are competent to give evidence about what they have observed.  However, upon review of the claims folders, the Board finds that the appellant's, his wife's, his friends, and his representative's assertions that the claimant has had his current symptoms attributable to multiple sclerosis since service are not credible.  In this regard, these individuals assertions are contrary to what is found in the in-service and post-service medical records including the statements provided to the SSA which point to the mid-1990's as the date of onset of his multiple sclerosis.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for at least fifteen years following his separation from his second period of active duty, than the appellant's, his wife's, his friends, and his representative's claims.  Therefore, entitlement to service connection for multiple sclerosis based on post-service continuity of symptomatology must also be denied.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) (2013).

As to service connection based on the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a) (2013), the Board notes that there is no medical evidence in the record of the appellant having compensable multiple sclerosis within the presumptive time periods after his separation from his second period of active duty.  As discussed above, the first symptoms of multiple sclerosis, that were confirmed by medical professionals, do not appear in the record until at least 15 years after his separation from his second period of military service.  Accordingly, entitlement to service connection for multiple sclerosis based on a presumptive basis must be denied.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

As to service connection under the presumptions found at 38 C.F.R. §§ 3.307, 3.309(e) (2013), the Board notes that the appellant does not contend, and the evidence does not show that he had service in the Republic of Vietnam.  In fact, his allegations are that he was sprayed with Agent Orange at Glenview, Illinois, at the Naval Air Station, in 1974.  In this regard, the United States Court of Appeals for the Federal Circuit has held that a claimant only meets the criteria for being a Vietnam War veteran and qualifies for the presumptions found at 38 C.F.R. § 3.309(e) if he actually set foot in the Republic of Vietnam.  See Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 2008); cert. denied, Haas v. Peake, 77 U.S.L.W. 3267, 77 U.S.L.W. 3426, 77 U.S.L.W. 3429 (U.S. Jan 21, 2009) (No. 08-525).  Moreover, even if he had, multiple sclerosis is not one of the specifically enumerated disease process listed at 38 C.F.R. § 3.309(e).

Therefore, since the record on appeal does not show that the appellant ever stepped foot in the Republic of Vietnam or has one of the specifically enumerated disease processes, the Board finds that the claimant does not meet the threshold criteria to qualify for the presumptions found at 38 C.F.R. § 3.309(e) (2013).  Accordingly, entitlement to service connection for multiple sclerosis on a presumptive basis must be denied.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2013).  

As to the claims by the appellant that he was sprayed with Agent Orange at Glenview, Illinois, in 1974, there is no competent evidence on file to substantiate that allegation.  Nevertheless, even if he was exposed to Agent Orange in service, the Secretary of VA has not found that multiple sclerosis is a presumptive residual of such exposure.  Id.  Moreover, the appellant has not submitted any competent evidence of a direct relationship between the claimed exposure to Agent Orange and the development of multiple sclerosis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (holding that direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions); Rabideau, supra.  In this regard, the RO requested such evidence in March 2005.  To date, however, the appellant has not responded to that request.  Therefore, he does not meet the criteria for service connection for multiple sclerosis as the result of Agent Orange exposure.  Accordingly, service connection is not warranted on this basis.  

Lastly, as to service connection on a secondary bases under 38 C.F.R. § 3.310 (2013), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between any of the appellant's current service connected disabilities and multiple sclerosis.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); Allen, supra.  In fact, as to the appellant's claim that his service connected lumbosacral spine disorder caused or aggravated his multiple sclerosis, the 2001 VA examiner opined that there was no literature to support the appellant's contention that inservice motorcycle accident in 1977 would cause multiple sclerosis or symptoms of multiple sclerosis in 1993, 1994, 1995, and forward.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.

In this regard, the February 2000 VA examiner opined that there is a "superimposed possibility of multiple sclerosis aggravating [the appellant's] service connected condition of the lumbosacral spine."  Not only is such an opinion speculative in nature, it reverses the criteria for secondary service connection.  See, for example, Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Warren v. Brown, 6 Vet. App. 4 (1993) (physicians' statements that there "could have been," or that there "may or may not be," a causal relationship insufficient to make claim for service connection well-grounded).  That is, the examiner's statement indicates that the nonservice-connected multiple sclerosis aggravates the service-connected lumbosacral spine disorder.  To consider service connection for multiple sclerosis due to a service connected disorder, the service-connected lumbosacral spine disorder would have to aggravate the multiple sclerosis.  As this opinion does not do so, it is not probative evidence.

As to the appellant's, his wife's, his friends, and his representative's assertions that the claimant's multiple sclerosis was caused or aggravated by one of his already service connected disabilities, the Board acknowledges that the claimant is competent to give evidence about what he sees and feels and the others are competent to give evidence about what they see.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Nonetheless, the Board also finds that special medical training and experience is required to provide a competent and credible medical opinion as to a link between one of the appellant's service-connected disabilities and multiple sclerosis.  Id.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that one of the claimant's already service connected disabilities caused or aggravated his multiple sclerosis is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board finds that service connection for multiple sclerosis is not warranted based on it being caused or aggravated by an already service connected disability because the weight of the most probative evidence of record is against finding such a causal association or link between the multiple sclerosis and a service connected disability.  See 8 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); Allen, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for multiple sclerosis on a direct, presumptive, and a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2013).  

Finally, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the most probative evidence of record is against the appellant's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Service connection for multiple sclerosis is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


